DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Abate et al (US PGpub 2016/0177375), teaches a method for detecting nucleic acid expression in a single cell (see [0020]), the method comprising the steps of: 
(a) providing a fluorescence imaging microscope (see [0044]) and a microfluidic device to form an array of aqueous microdroplets in oil (see [0017]), the device comprising first and second translucent microdroplet array chambers (see [0130]); 

(c) analyzing an activity of the one or more cells of each first microdroplet in the array chamber using the fluorescence imaging microscope (see [0020]) and [0461]); 
 (d) transporting the first microdroplets (i.e. the single cell microdroplets) out of the array chamber and through a microdroplet merging device, where the first microdroplets are individually merged with second microdroplets (referred to as a surfactant in [0117]) to form a plurality of third microdroplets (see [0120] and [0116]).
(e) transporting the third microdroplets into the second microdroplet array chamber (see [0121]);
(f) fixing and permeabilizing the cells embedded within the plurality of third microdroplets (see [0016]); 
(g) incubating the third microdroplets with one or more fluorescently-labeled oligonucleotide probes (see [0016]); 
(h) detecting the oligonucleotide probes in individual cells within the third microdroplets in the second microdroplet array chamber using the fluorescence imaging microscope (see [0112] and [0146]); and 
(i) determining the expression of one or more nucleic acids in individual cells based on the detected oligonucleotide probes (see [0115] and [0112]).
In addition, Abate et al (US PGpub 2016/0177375) teaches a second microdroplet array chamber (referred to as a first chamber in [0017]), fluidically connected to a second end of a droplet merging junction (referred to as a cell loading region in [0017]) having an expansion region upstream and a constricted neck downstream (see Figure 20 and [0120]); and 
a third inlet (referred to as means for adding a second reagent in [0017])  for an aqueous reagent solution, the third inlet connected to the droplet merging junction and configured to provide one or more reagents in aqueous microdroplets for merging with microdroplets transiting through the droplet merging junction from the first microdroplet array chamber to the second microdroplet array chamber (see [0017]). 

In addition, Korny et al (US PGpub 2015/0346201) teaches a microfluidic device (referred to as a  droplet-based microfluidic device 10 in [0048] and illustrated in Figure 1)  for detecting nucleic acid expression in a single cell (see [0006]), the device comprising: 
a first inlet (referred to as a first inlet channel 14 in [0048]) for an oil and a second inlet (referred to as a second inlet channel 18 in [0048]) for a first aqueous suspension of cells, wherein the first inlet is fluidically connected to a first microchannel and the second inlet fluidically connected to a second microchannel (see [0048]); 
a nozzle (21) formed by a T-shaped intersection of the first and second microchannels, the nozzle capable of producing aqueous microdroplets suspended in the oil, the aqueous microdroplets comprising the cells (see [0048] and [0096]);
a first microdroplet array chamber having a first end fluidically connected to the nozzle (see [0014]), a second end fluidically connected to a first end of a droplet merging junction (see [0014]), and a translucent window (referred to as a dichroic filter 76 in [0089] configured to allow imaging of an array of microdroplets in the first microdroplet array chamber (see [0089]).


As a result, independent claims 1 and 22 are allowed because these claims are non-obvious and novel over the prior art of record and in accordance with other requirements. Moreover, the depended claims, also in accordance with other requirements, are hereby allowed due to their dependency on the independent claim 1. 
The features of the claimed invention are aimed at allowing for on-chip single-molecule fluorescence in situ hybridization to be performed in single cells, including non-adherent cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797             

/JENNIFER WECKER/Primary Examiner, Art Unit 1797